Citation Nr: 0413304	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  02-05 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability or heart failure as secondary to tobacco use. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
respiratory disability other than that due to tobacco use.  

3.  Entitlement to service connection for heart failure other 
than that due to tobacco use.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  The veteran has been awarded the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  By this action, the RO denied service 
connection for respiratory disease, chronic obstructive 
pulmonary disease (COPD), asthma, and heart failure, to 
include as secondary to tobacco use. 

The veteran's current claim of service connection for 
respiratory disability is not his first such claim.  In a 
June 1983 rating decision, the RO denied service connection 
for a lung disability.  The veteran was informed of the RO's 
decision in July 1983, but he did not initiate an appeal.  
Thus, the Board must initially determine whether new and 
material has been submitted to reopen the veteran's claim of 
service connection for a respiratory disability.  38 U.S.C.A. 
§ 5108 (West 2002); Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996)).  (The veteran has specifically named two respiratory 
disabilities in his current claim-asthma and COPD.  Given 
the RO's characterization of the issues on appeal, the Board 
will address service connection for any respiratory 
disability, including those named by the veteran.)  

Although the Board must address the respiratory claim (which 
includes asthma and COPD) as a claim to reopen, it should be 
noted that this case is unusual in that the veteran has 
presented several theories of entitlement, including one not 
previously addressed in the 1983 decision:  entitlement to 
service connection on account of tobacco use.  The veteran 
contends, among other things, that respiratory disability, 
including asthma and COPD, as well as heart failure, is the 
consequence of tobacco use that began during his period of 
military service.  As will be noted in detail below, Congress 
has enacted legislation that makes an award of service 
connection based on a claim of tobacco use during service 
inappropriate.  38 U.S.C.A. § 1103 (West 2002).  
Consequently, in the interest of administrative economy, the 
Board will address the veteran's tobacco-use theory and 
thereafter turn to the claims relative to respiratory and 
heart disabilities other than those due to tobacco use.  The 
issues are therefore characterized as set forth on the title 
page above.  

(The decision below addresses the question of entitlement to 
service connection for respiratory disability or heart 
failure as secondary to tobacco use and whether a previously 
denied claim of service connection for a respiratory 
disability should be reopened.  Consideration of the 
underlying question of service connection for respiratory and 
heart disabilities other than those due to tobacco use is 
deferred pending completion of the evidentiary development 
requested in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  The appellant's claim of service connection for a 
respiratory disability or heart failure due to tobacco use in 
service was received by VA in January 2001.

2.  By a June 1983 rating action, the RO denied the 
appellant's claim of entitlement to service connection for a 
respiratory disability.  The appellant was provided notice of 
the decision and of his appellate rights.  He did not 
initiate an appeal.

3.  Evidence added to the record since the 1983 rating 
decision, when viewed in conjunction with the evidence 
previously of record, is not cumulative; it bears directly 
and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.  (As noted in the introduction above, the 
claim addressed here is one of respiratory disability other 
than that due to tobacco use.)


CONCLUSIONS OF LAW

1.  Service connection for a respiratory disability or heart 
failure due to tobacco use during military service is 
prohibited.  38 U.S.C.A. §§ 1103, 1110 (West 2002); 38 C.F.R. 
§ 3.300 (2003).

2.  A June 1983 rating decision wherein the RO denied a claim 
of entitlement to service connection for a respiratory 
disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.302, 20.1103 (2003); 38 C.F.R. 
§ 19.129, 19.192 (1983).

3.  Evidence received since the unappealed June 1983 rating 
decision is new and material; the claim of service connection 
for a respiratory disability other than that due to tobacco 
use in service is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  38 
U.S.C.A. § 1110 (West 2002).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  To establish a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim. 
38 C.F.R. § 3.303 (2003).

The Board notes that a review of the claims file indicates 
that the veteran received the Combat Action Ribbon, and thus 
engaged in combat with the enemy.  In the case of a combat 
veteran, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of an event in service if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).  However, competent 
evidence of a nexus between a current disability and the in-
service event or injury is still required.  Libertine v. 
Brown, 9 Vet. App. 521 (1996).

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  While 
this law bars service connection based on the effects of 
tobacco use, service connection is possible if the disability 
was manifest in service or to the required degree within the 
presumptive period, or if it is otherwise shown that the 
disability is related to service on some basis other than use 
of tobacco products during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.

The appellant's claim of service connection for respiratory 
disability and heart failure due to tobacco use that started 
in service was received by the RO in January 2001.  The 
above-cited law and regulation bar tobacco-related claims as 
to claims received by the VA after June 9, 1998.  It follows 
that, as a matter of law, the appellant's tobacco-use claim 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

New and Material Evidence Claim

The veteran initially maintained that he had a respiratory 
disability as result of X-ray treatment used to treated a 
service-connected skin disability.  More recently, the 
veteran has alleged that a respiratory disability is the 
result of exposure to "artificial" smoke used to disguise 
friendly forces from enemy detection during his combat 
service.  

As noted above, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty. 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).  
Regulations also provide that service connection may be 
granted for any disability diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disability was related to disease or 
injury incurred in service.  38 C.F.R. § 3.303(d).

Once a VA rating decision addressing a claim becomes final, 
new and material evidence is required to reopen the claim.  
"[I]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
(The definition of "new and material" evidence has been 
changed, but the new definition applies only to claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001).  The veteran's claim was filed in January 2001.)  

The appellant's original claim of entitlement to service 
connection for respiratory disability was denied by the RO in 
June 1983 on the basis that there was no evidence that a lung 
disability was etiologically related to service.  The next 
month, the veteran and his representative were provided 
notice of the rating decision and of the right to appeal.  No 
appeal was taken from the June 1983 rating determination. As 
such, it is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

The evidence of record prior to the June 1983 rating decision 
consisted of the appellant's Notice of Separation From the 
United States Naval Service, reflecting that the veteran 
served on active duty from April 7, 1943 to February 14, 
1946.  The veteran was awarded the Navy Unit Citation, 
Asiatic Pacific Area Ribbon with One Star, American Area 
Ribbon, World War II Victory Ribbon, and Asiatic Pacific Area 
Ribbon with Four Stars.  (It was later shown that he was 
awarded the Combat Action Ribbon.)  Also of record at the 
time of the RO's June 1983 decision were service medical 
records, which were devoid of any clinical evidence of a 
respiratory disability.  A February 1946 separation 
examination report reflects that the veteran's respiratory 
system was found to have been "normal."  

Also of record at the time of the RO's June 1983 rating 
decision were private and VA treatment and examination 
reports, dated from June 1946 to May 1983, reflecting that 
the first post-service medical evidence of any respiratory 
disability was during a May 1983 VA examination.  At that 
time, the veteran stated that he developed shortness of 
breath shortly after service discharge in 1946.  After a 
physical evaluation, a diagnosis of chronic obstructive 
pulmonary disease was recorded by the examining physician. 

Evidence received since the June 1983 rating decision 
includes, but is not limited to, a private medical statement, 
dated in September 2002, submitted by D. C. F. M.D., 
essentially reflecting that the veteran reported having been 
exposed to artificial smoke during service in World War II.  
Dr. F. noted that during the period from 1943 to 1960, the 
veteran had been a smoker and that that might have been an 
added factor as well as his history of asthma in contributing 
to his severe chronic obstructive bronchitis.  Dr. F. 
concluded that since he was not acquainted with the contents 
of artificial smoke and their effect on the lungs, that he 
could not state with any assurance that that was the 
beginning of the veteran's chronic obstructive bronchitis; 
however, it seemed by way of the veteran's history that there 
was some relationship.  The Board finds the statement of D. 
C. F., M.D., dated in September 2002, to be new and material.  
The opinion is "new" because it was not previously of 
record at that the time of the June 1983 rating decision, and 
it is "material" because it is probative of the issue at 
hand, which is whether the appellant's respiratory disability 
is etiologically related to his active military service, more 
specifically his exposure to "artificial" smoke during 
combat in World War II.  

Accordingly, the appellant's claim of service connection for 
a respiratory disability is reopened.

The Board has considered the potential applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)).  Nevertheless, in cases where it is the law 
that controls, such as with the veteran's tobacco-use claim, 
further analysis of the VCAA duty-to-inform provisions and 
duty-to-assist provisions is not necessary.  Mason v. 
Principi, 16 Vet. App. 129 (2002).  As for the claim of 
service connection for respiratory disability other than that 
due to tobacco use, further evidentiary development to meet 
the duty to assist is required as noted in the remand below.


ORDER

Service connection for a respiratory disability or heart 
failure due to tobacco use is denied.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a respiratory 
disability other than that due to tobacco use; the appeal to 
this extent is granted.


REMAND

In view of the Board's decision reopening the appellant's 
claim for service connection for a respiratory disability 
other than that due to tobacco use, further development of 
the medical evidence is required prior to consideration of 
the underlying question of service connection.  In this 
regard, a review of the September 2002 opinion of D. C. F. 
M.D., reflects that it was based upon medical history as 
reported by the appellant.  VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining a VA examination which 
takes into account the records of prior medical treatment or 
evaluation.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Therefore, in light of the above, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed.

In addition, the veteran has maintained that since 1984, he 
has sought treatment for a respiratory disability from the VA 
Hospital in Iron Mountain, Michigan.  While outpatient 
treatment reports from the aforementioned facility, dated 
from April 2000 to October 2003, have been associated with 
the claims file, any reports prepared prior to April 2000 are 
absent.  As for VA's obligation to secure the aforementioned 
records, it should be pointed out that VA adjudicators are 
charged with constructive notice of documents generated by VA 
whether in the claims file or not.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  In this regard, the Board notes that, 
because of the need to ensure that all potentially relevant 
VA records are made part of the claims file, a remand is 
necessary.  Id.

Also, private medical records should be associated with the 
claims file.  In this regard, the veteran has indicated that 
he has received treatment from the following private 
facilities for his respiratory disability: (1) Munising 
Hospital in Munising, Michigan, (2) Dr. Hammerstrom of 
Marquette, Michigan; and (3) Dr. Wickstrom, Madigan Building, 
Munising, Michigan, from 1946 to 1956.  These private records 
are not associated with the claims file, and an attempt 
should be made to obtain them as they may be pertinent to the 
veteran's claim of service connection.

Finally, a December 1986 letter from the Social Security 
Administration reflects that the veteran was in receipt of 
Social Security Administration (SSA) disability benefits.  In 
order to ensure that his claims for service connection for a 
respiratory disability and heart failure are adjudicated on 
the basis of a complete evidentiary record, the SSA award 
letter and associated evidence should be obtained.   

Development such as that sought by this remand is consistent 
with the mandate of the VCAA.  As indicated above, in re-
adjudicating these issues, the RO should ensure that all 
notification and development actions required by the VCAA are 
met.

This case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
any respiratory disability or heart 
failure since service discharge in 
February 1946, to specifically include 
all treatment reports dated from 1984 to 
April 2000 from the VA Hospital in Iron 
Mountain, Michigan.  In addition, all 
pertinent private treatment records 
should be obtained, including those from 
Munising Hospital, Munising, Michigan, 
Dr. Hammerstrom, Marquette, Michigan and 
Dr. Wickstrom, Madigan Building, 
Munising, Michigan, dated from 1946 to 
1956.  

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  If records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  The 
veteran should be given opportunity to 
obtain them.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning any such claim. 

3.  The RO should undertake any record 
development it determines to be indicated 
and then schedule the veteran for VA 
respiratory and cardiovascular 
examinations by physicians with the 
appropriate expertise to determine the 
nature, extent and etiology any 
respiratory disability and heart failure.  
The claims file must be made available to 
and reviewed by the examiners before 
completion of the examination reports.  
All indicated testing should be 
conducted, and a complete history should 
be elicited.

Based upon the documented history, a 
review of the claims file, and the 
examination results, the examiners should 
provide opinions as to whether it is at 
least as likely as not that any current 
respiratory disability other than that 
due to tobacco use and any current heart 
failure other than that due to tobacco 
use are attributable to the veteran's 
period of active military service, to 
specifically include exposure to 
"artificial" smoke (smoke created to 
disguise from the enemy the presence of 
friendly forces).  The rationale for all 
opinions expressed must be clearly set 
forth by the examiners in the examination 
reports.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the remaining issues on 
appeal.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, as well as the regulations 
found at 38 C.F.R. § 3.159, are fully 
satisfied.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



